Citation Nr: 0937496	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to March 
1982 and from February 1985 to June 1987.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Denver, 
Colorado, which denied entitlement to service connection for 
a right shoulder disability and determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a right knee disability.  The 
Veteran perfected an appeal for these issues.  The RO denied 
entitlement to higher ratings for the service-connected left 
knee disability and lumbar spine disability and denied 
entitlement to service connection for a cervical spine 
disability and the Veteran did not appeal these issues.  

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in May 2007.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

In June 2007, the Board remanded the matters on appeal for 
additional development.  




FINDINGS OF FACT

1.  A right shoulder disability was detected after service, 
is not related to in-service disease or injury and is not due 
to or aggravated by a service-connected disability.    

2.  A March 1995 Board decision denied entitlement to service 
connection for a right knee disability.  The Veteran was 
notified of this decision and he did not file an appeal.   

3.  Evidence received since the March 1995 Board decision is 
not new, or it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a right knee disability when this 
evidence is considered by itself or in connection with the 
evidence previously assembled.       


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service and may not be so presumed, and 
it is not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2009). 

2.  The March 1995 Board decision is final, and evidence 
added to the record since the March 1995 Board decision is 
not new and material; thus, the claim of entitlement to 
service connection for a right knee disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2009). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

In order to prevail on the issue of service connection, there 
must be:  (1) competent evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As a 
general rule, Board decisions are final.  38 U.S.C.A. §§ 
511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.


A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

Entitlement to service connection

Initially, the Board notes that the provisions of 38 C.F.R. § 
3.310 have changed during the pendency of the Veteran's 
appeal.  Thus, the question arises as to which set of 
regulations applies.  In Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991), it was held that when the governing law 
or regulations change during an appeal, the most favorable 
version will be applied.  However, the Federal Circuit 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  This new regulation may be 
less favorable to the Veteran than the prior version of 38 
C.F.R. § 3.310, which had not been interpreted as requiring 
that a specific baseline be found.  However, it, in effect, 
codified the holding in Allen which VA had been following 
even prior to the revision.  In any event, as discussed 
below, the evidence does not demonstrate aggravation under 
either version of 38 C.F.R. § 3.310.

The Veteran asserts that service connection is warranted for 
the right shoulder disability.  He contends that the right 
shoulder disability was caused by the service-connected left 
knee and lumbar spine disability in that the service-
connected disabilities caused him to fall and injure his 
right shoulder.  See the June 2006 Form 9 and the Veteran's 
testimony at the video hearing before the Board in March 
2007.  Consistent with the RO's adjudication and the 
Veteran's contentions, the Board will consider entitlement to 
service connection for a right shoulder disability on a 
direct basis in addition to on a secondary basis.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring 
the VA to investigate all possible in-service causes of a 
veteran's current disability, including those unknown to the 
veteran). 

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service or to a service-connected disability.  The initial 
question is whether there is evidence of a current right 
shoulder disability.  Review of the record shows that there 
is a diagnosis of separation of the right acromioclavicular 
joint of the right shoulder (see the August 2004 VA 
examination report) and right shoulder tendinitis (see the VA 
treatment records dated in March and April 2004).  

There is evidence of a right shoulder injury in service in 
September 1985.  Service treatment records show that the 
Veteran fell off a bike and injured his right shoulder.  X-
ray examination was normal.  The diagnosis was a bruise of 
the right shoulder.  Examination in April 1987 showed that 
examination of the upper extremities revealed no shoulder 
defects or disabilities.  

As noted above, the Veteran also asserts that the right 
shoulder disability was caused by the service-connected left 
knee and lumbar spine disabilities.  Service connection is in 
effect for ligament laxity of the left knee rated as 10 
percent disabling and degenerative joint disease of the 
lumbosacral spine rated as 60 percent disabling.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current right shoulder disability is related to service 
or to a disease or injury that occurred in service, or is 
aggravated by or caused by a service-connected disability.  
The Board finds that the evidence is not in equipoise, but 
preponderates against the claim.

Regarding service connection on a direct basis, as noted 
above, service treatment records show that the Veteran 
bruised his right shoulder in September 1985.  X-ray 
examination was normal.  A shoulder disability was not 
detected upon examination in April 1987.  There is no medical 
evidence of a right shoulder disability until 2004, almost 
seventeen years after service separation.  This lengthy 
period without evidence of pertinent diagnosis weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  VA examinations in 1994, 1995, and 1999 do not 
document any complaints or diagnosis of a right shoulder 
disability.  VA treatment records dated in March 2004 
indicate that the Veteran reported that in 2003, he fell and 
landed on his shoulder.  He reported that he occasionally had 
trouble abducting the shoulder.  The diagnosis was rotator 
cuff tendonitis.  

There is no medical evidence of a relationship between the 
current right shoulder disability and the Veteran's period of 
service.  In fact, there is no competent evidence which 
indicates that the Veteran's current right shoulder 
disability may be associated with service.  The post service 
medical evidence shows that the right shoulder symptoms began 
after a post-service fall in 2003.  There is no evidence of a 
medical link between the right shoulder disability and 
service.  There is no evidence of chronic right shoulder 
symptoms in service or a continuity of right shoulder 
symptoms since service.  

Regarding the theory of secondary service connection, the 
Board finds that the probative evidence of record establishes 
that the right shoulder disability manifested many years 
after service and is not caused by or aggravated by a 
service-connected disability.  The Veteran has not submitted 
any medical evidence establishing that the service-connected 
left knee disability and lumbar spine disability caused or 
aggravated the right shoulder disability.  In fact, there is 
probative evidence that there is no causal relationship.  The 
August 2004 VA examination report indicates that the Veteran 
reported that he had fallen because of his left knee and back 
disabilities.  The diagnosis was status post 
acromioclavicular joint separation with impingement and 
tendinitis of the right shoulder.  The examiner opined that 
the right shoulder was not related to the service-connected 
left knee and lumbar spine and that there was no causal 
relationship.  There is no medical evidence which establishes 
that the left knee or lumbar spine disabilities aggravate the 
right shoulder disability.  In short, the probative medical 
evidence of record establishes that the Veteran's current 
right shoulder disability first manifested many years after 
service, is not related to injury or disease in service, and 
is not aggravated or caused by the service-connected 
disabilities.

The Veteran has theorized that his current right shoulder 
disability is due a fall caused by the service-connected left 
knee and lumbar spine disabilities.  The Veteran's own 
implied assertions that the right shoulder disability is 
medically related to his service-connected left knee and 
lumbar spine disabilities are afforded no probative weight in 
the absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the Veteran has medical 
expertise and his statements cannot serve as competent 
evidence of the etiology of this disability.

The Board notes that the Veteran is competent, as a lay 
person, to testify as to an injury and fall and the Board has 
considered the credibility and probative weight of the 
Veteran's own statements as to how he injured his right 
shoulder.  It is significant to note that the Veteran did not 
report the cause of the fall when he sought medical treatment 
for the right shoulder.  See the March 2004 VA treatment 
record which indicates that the Veteran reported that he fell 
and injured his right shoulder in about 2003.  There is no 
evidence in the treatment records that the Veteran sought 
treatment for the right shoulder in 2003 and the VA treatment 
records do not document the cause of the fall.  The Veteran 
never mentioned how the 2003 fall occurred until he brought 
up the subject in connection with his claim for VA benefits 
approximately a year after the fall.  The Board finds the 
Veteran's statements concerning such the fall and injury to 
be lacking in probative value.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence). 

The Board finds that the preponderance of the evidence 
establishes that the current right shoulder disability first 
manifested many years after service and is not related to any 
disease or injury in service, and is not due to or aggravated 
by the service-connected left knee and lumbar spine 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply since there is no approximate balance of the evidence 
for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for a right shoulder disability is not warranted 
on a direct or secondary basis.  The claim is denied.

New and Material Evidence

In a September 1992 rating decision, the RO denied 
entitlement to service connection for a right knee disability 
on the basis that there was no evidence of a chronic 
disability in service or evidence which related the current 
diagnosis to service.  The Veteran was notified of this 
decision in September 1992 and he perfected an appeal.  

In a March 1995 Board decision, service connection for a 
right knee disability was denied on a direct and secondary 
basis.  The evidence of record at the time of this decision 
consisted of the Veteran's service treatment records; VA 
treatment records dated from 1981 to 1983 and from 1991 to 
April 1994; VA examination reports dated in May 1992, April 
1994, and May 1994; and the Veteran's testimony at the 
hearing before the Board in January 1993.  The Board 
determined that a chronic right knee disability was not shown 
to have originated in service and there was no evidence to 
support the claim for secondary service connection.  The 
Board decision is final.  38 U.S.C.A. § 7104.  

In order to reopen a claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In March 2004, the Veteran filed a claim to reopen the claim 
for service connection for a right knee disability.  The 
evidence submitted since the March 1995 Board decision 
consists of VA treatment records dated from May 1994 to 1995, 
May 1997 to April 1999, and June 2003 to June 2007; VA 
examination reports dated in June 1998, June 1999, and August 
2004; private medical records from Drs. L.B. and R.S. dated 
in 1997; and the Veteran's testimony at the hearing before 
the Board in March 2007.  

This evidence is either not new or not material.  VA 
treatment records and the June 1999 VA examination report 
establishes that the Veteran had complaints of pain in his 
right knee.  See the June 1999 VA examination report and the 
VA treatment records dated in September 1994, February 2005, 
and January 2007 to July 2008.  However, the medical evidence 
of record at the time of the March 1995 Board decision 
already established that the Veteran had symptoms and/or 
complaints of right knee pain.  This medical evidence is 
redundant and duplicative and cannot be considered to be new.  

The Board finds that the Veteran's testimony before the Board 
in May 2007 cannot be considered to be new.  At the hearing 
before the Board in May 2007, the Veteran asserted that the 
right knee disability was due to the left knee disability.  
This testimony is duplicative of the testimony given before 
the Board in January 1993.  This evidence is redundant and 
duplicative and cannot be considered to be new.

The remaining evidence while new, is not material.  This 
medical evidence does not establish a medical relationship 
between the right knee disability and the Veteran's period of 
service.  The claim for service connection for a right knee 
disability was denied in March 1995 because there was no 
evidence of a medical relationship or nexus between the 
current right knee disability and service or a service-
connected disability, and there was no evidence that the 
injury in service led to a chronic right knee disability.  
This evidence does not raise a reasonable possibility of 
substantiating the claim because of the lack of a medical 
nexus.  This evidence either does not address the right knee 
disability or it indicates that the etiology in unknown.  See 
the January 2007 VA treatment record which notes that the 
exact etiology of the leg pain was unknown.  Therefore, this 
evidence is not material.  

In conclusion, the Board finds that the evidence received 
since the March 1995 Board decision is not new and material, 
and the claim is not reopened.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in June 
2004, prior to the initial adjudication of the claims.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service 
connection on a direct and secondary basis and a claim to 
reopen, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claims to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective date in March 2006.  The 
claims were readjudicated in August 2006 and August 2009.  

The June 2004 notice letter informed the Veteran that in 
order for evidence to qualify as new, the evidence must be 
submitted to VA for the first time, and in order for evidence 
to be material, the evidence must pertain to the reason the 
claim was denied.  The Veteran was notified of the definition 
of new and material evidence set forth in 38 C.F.R. § 3.156 
(in effect from August 29, 2001).  The Veteran was notified 
of one of the bases upon which the claim had been previously 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
RO notified that Veteran that the claim for service 
connection for a right knee disability had been denied 
because there was no evidence that the right knee injury in 
service resulted in a chronic disability.  The Veteran was 
not notified that the other reason for the denial was that 
there was no evidence of a medical nexus between the right 
knee disability and service or a service-connected 
disability.  However, the June 2004 VCAA letter did fully 
inform the Veteran of the evidence and information needed to 
substantiate the elements for service connection on a direct 
and secondary basis.  Thus, any defect in the VCAA notice for 
the claim to reopen is harmless error.  The Board finds the 
duty to notify provisions of the VCAA have been fulfilled, 
and any defective notice is nonprejudicial to the Veteran and 
is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from May 1994 to January 2009 were obtained and associated 
with the claims folder.  Private medical records from Drs. 
L.B. and R.S. were obtained and associated with the claims 
file.  There is no identified relevant evidence that has not 
been accounted for.  A VA examination was performed in March 
2004 in order to obtain medical evidence as to whether the 
service-connected disabilities caused the right shoulder 
disability.  

A VA examination to obtain a medical opinion as to whether 
the right shoulder disability is related to disease or injury 
in service was not conducted.  However, such additional 
action is not warranted because there is no indication of an 
association between the right shoulder disability and 
service.  The Board finds that a medical opinion is not 
necessary because there is probative evidence establishing 
that the disability manifested many years after service and 
is due to a post-service fall, and there is sufficient 
competent medical evidence on file for the Board to make a 
decision on the claim.  Accordingly, a remand for the purpose 
of obtaining a medical opinion regarding whether the 
Veteran's right shoulder disability is etiologically related 
to service is not warranted.  38 C.F.R. § 3.159(c)(4); see 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Regarding 
the claim to reopen, the Board notes that until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. § 
3.159(c)(1).    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to service connection for a right shoulder 
disability is not warranted, and the appeal is denied. 

New and material evidence has not been received to reopen the 
claim for service connection for a right knee disability; the 
claim is not reopened and the appeal is denied.     



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


